
	

113 HR 2672 : Helping Expand Lending Practices in Rural Communities Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2672
		IN THE SENATE OF THE UNITED STATESMay 7, 2014ReceivedAN ACT
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to provide for an
			 application process for interested parties to apply for an area to be
			 designated as a rural area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Helping Expand Lending Practices in Rural Communities Act.
		2.Designation of rural area
			(a)ApplicationNot later than 90 days after the date of the enactment of this Act, the Bureau of Consumer
			 Financial Protection shall establish an application process under which a
			 person who lives or does business in a State may, with respect to an area
			 identified by the person in such State that has not been designated by the
			 Bureau as a rural area for purposes of a Federal consumer financial law
			 (as defined under section 1002 of the Consumer Financial Protection Act of
			 2010), apply for such area to be so designated.
			(b)Evaluation criteriaWhen evaluating an application submitted under subsection (a), the Bureau shall take into
			 consideration the following factors:
				(1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as
			 rural or urban.
				(2)Criteria used by the Director of the Office of Management and Budget to designate counties as
			 metropolitan or micropolitan or neither.
				(3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural
			 development programs.
				(4)The Department of Agriculture rural-urban commuting area codes.
				(5)A written opinion provided by the State’s bank supervisor, as defined under section 3(r) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(r)).
				(6)Population density.
				(c)Public comment period
				(1)In generalNot later than 60 days after receiving an application submitted under subsection (a), the Bureau
			 shall—
					(A)publish such application in the Federal Register; and
					(B)make such application available for public comment for not fewer than 90 days.
					(2) Limitation on additional applicationsNothing in this section shall be construed to require the Bureau, during the public comment period
			 with respect to an application submitted under subsection (a), to accept
			 an additional application with respect to the area that is the subject of
			 the initial application.
				(d)Decision on designationNot later than 90 days after the end of the public comment period under subsection (c)(1) for an
			 application, the Bureau shall—
				(1)grant or deny such application, in whole or in part; and
				(2)publish such grant or denial in the Federal Register, along with an explanation of what factors the
			 Bureau relied on in making such determination.
				(e)Subsequent applicationsA decision by the Bureau under subsection (d) to deny an application for an area to be designated
			 as a rural area shall not preclude the Bureau from accepting a subsequent
			 application submitted under subsection (a) for such area to be so
			 designated, so long as such subsequent application is made after the end
			 of the 90-day period beginning on the date that the Bureau denies the
			 application under subsection (d).
			(f)SunsetThis section shall cease to have any force or effect after the end of the 2-year period beginning
			 on the date of the enactment of this Act.
			
	Passed the House of Representatives May 6, 2014.Karen L. Haas,Clerk
